Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 1 of 10 PageID #: 1194




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

  SHARON LEBLANC PATIN                         CIVIL ACTION NO. 6:19-cv-00883

  VERSUS                                       JUDGE JUNEAU

  U.S. COMMISSIONER, SOCIAL                    MAGISTRATE JUDGE HANNA
  SECURITY ADMINISTRATION

                              RULING ON MOTION

        Currently pending is the motion for authorization of attorneys’ fees pursuant

  to 42 U.S.C. § 406(b), which was filed by Paul Brian Spurlock, the attorney for

  Social Security disability benefits claimant Sharon LeBlanc Patin. (Rec. Doc. 20).

  Andrew Saul, Commissioner of the Social Security Administration, responded to the

  motion. (Rec. Doc. 22). For the following reasons, the motion is granted.

                                        Background

        Mr. Spurlock represented Ms. Patin in asserting a claim for Social Security

  disability benefits. Unsuccessful administrative proceedings resulted in an adverse

  ruling from the Commissioner of the Social Security Administration. Mr. Spurlock

  then filed this lawsuit on behalf of Ms. Patin, seeking to have the adverse ruling

  reversed. Mr. Spurlock’s efforts were successful, and Ms. Patin prevailed in this

  action when a judgment was issued in April 2020, reversing the Commissioner’s

  unfavorable ruling and remanding the matter to the Commissioner of Social Security

  for further review. (Rec. Doc. 13).
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 2 of 10 PageID #: 1195




        Soon after the judgment was issued, Mr. Spurlock filed a motion for attorneys’

  fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Rec. Doc.

  14). The Commissioner did not oppose the motion, and a ruling awarding attorneys’

  fees in the amount of $4,243.75 and costs of $400.00 for a total award of $4,643.75

  was entered on June 4, 2020. (Rec. Doc. 17).

        In April 2021, the Social Security Administration notified Ms. Patin that she

  was entitled to monthly disability benefits dating back to November 2016 and

  totaling $67,529.00. (Rec. Doc. 20-1 at 1). She was to receive a lump sum payment

  of $50,646.75 for past-due disability benefits, she was to receive monthly benefits

  going forward, and she was to receive Medicare hospital insurance. (Rec. Doc. 20-

  1 at 2). She was also notified that twenty-five percent of her past-due benefits – a

  sum of $16,882.25 – was withheld for attorneys’ fees with $6,000 of that amount

  being paid directly to her attorney. (Rec. Doc. 20-1 at 2).

        Mr. Spurlock claims that he was awarded a fee of $6,000.00 pursuant to 42

  U.S.C. § 406(a), in connection with the services he provided in representing Ms.

  Patin before the Social Security Administration although that amount had not yet

  been paid when his motion was filed. (Rec. Doc. 20 at 1). This Court presumes that

  the Section 406(a) is the $6,000 referred to in the notice letter.




                                             2
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 3 of 10 PageID #: 1196




        Mr. Spurlock now seeks an award of $10,882.25 in attorneys’ fees for his

  efforts before the court, calculated on the basis of $16,882.25 withheld from the

  claimant’s past due benefits minus the Section 406(a) fee of $6,000.00.

                                      Law and Analysis

        A successful attorney in a Social Security disability case may be awarded fees

  under two distinct statutes, the Equal Access to Justice Act and the Social Security

  Act. However, the attorney must refund the lesser fee to the claimant.1

        Under the EAJA, “a court may award reasonable fees and expenses of

  attorneys, in addition to the costs which may be awarded. . . to the prevailing party

  in any civil action brought by or against the United States or any agency or any

  official of the United States. . . .”2 To recover EAJA fees, the claimant must be a

  prevailing party, the claimant must incur attorneys’ fees, the government’s position

  must not have been substantially justified, and special circumstances cannot render

  an award unjust.3 In this case, Mr. Spurlock previously applied for an award of

  EAJA fees, and he was awarded $4,243.75 in attorneys’ fees.




  1
        Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).
  2
        28 U.S.C. § 2412(b).
  3
        Murkeldove v. Astrue, 635 F.3d 784, 790 (5th Cir. 2011) (citing 28 U.S.C. § 2412(d)(1)(A)).

                                                3
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 4 of 10 PageID #: 1197




         Mr. Spurlock now seeks to recover under the Social Security Act. “Sections

  406(a) and 406(b) of the Social Security Act provide for the discretionary award of

  attorney's fees out of the past-due benefits recovered by a successful claimant in a

  Social Security action.”4 Section 406(a) governs the award of attorneys’ fees for

  representing a claimant in administrative proceedings, while Section 406(b) governs

  the award of attorneys’ fees for representing a claimant in court.5 Under Section

  406(a), a maximum of $6,000 may be awarded as attorneys’ fees. Such fees are

  determined by the Commissioner of the Social Security Administration.6 The notice

  letter submitted by Mr. Spurlock indicates that he will be paid $6,000, presumably

  as Section 406(a) fees.

         Under Section 406(b), when a court “renders a judgment favorable to a

  claimant. . . who was represented before the court by an attorney,” the court may

  award “a reasonable fee for such representation, not in excess of 25 percent of the

  total of the past-due benefits to which the claimant is entitled by reason of such

  judgment.”7 “[T]he 25% cap applies only to fees for representation before the court,




  4
         Murkeldove v. Astrue, 635 F.3d at 787.
  5
         42 U.S.C. § 406. See, also, Gisbrecht v. Barnhart, 535 U.S. at 794.
  6
         See, e.g., Pettit v. Berryhill, No. 3:19CV202-JMV, 2021 WL 535371, at *2 (N.D. Miss.
  Feb. 12, 2021).
  7
         42 U.S.C. § 406(b)(1)(A).

                                                  4
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 5 of 10 PageID #: 1198




  not the agency.”8 Fees awarded under Section 406(b) satisfy a client's obligation to

  his counsel and, for that reason, are paid out of the plaintiff's Social Security benefits.

        In the instant motion, Mr. Spurlock applied for Section 406(b) fees. He

  requested an award of $10,882.25, an amount that represents 25% of the total past-

  due benefits that were awarded to Ms. Patin ($67,529 x .25 =$16,882.25) less the

  $6,000.00 in Section 406(a) fees that were awarded previously.9 Thus, the requested

  fee comports with the controlling law. The Commissioner agreed that Mr. Spurlock

  is entitled to a reasonable fee for his court-related representation of Ms. Patin but

  deferred to the court’s determination of the reasonableness of the amount requested

  by Mr. Spurlock. (Rec. Doc. 22). Mr. Spurlock argued that the contingency fee

  agreement complies with the provisions of Section 406(b) and is reasonable in light

  of the results achieved and the relevant factors. This Court agrees.

        Mr. Spurlock and the Commissioner agree that Section 406(b) governs Mr.

  Spurlock’s attorneys’ fee application. This Court concurs. Section 406(b) governs

  the award and collection of fees by attorneys for the representation of claimants in

  court.10 The statute does not displace contingent-fee agreements within the statutory



  8
        Culbertson v. Berryhill, 139 S. Ct. 517, 522 (2019).
  9
        Mr. Spurlock submitted no evidence documenting his claim that he applied for and was
  awarded fees under Section 406(a).
  10
        Murkeldove v. Astrue, 635 F.3d at 788.

                                                 5
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 6 of 10 PageID #: 1199




  ceiling; instead, it instructs courts to review for reasonableness the fees calculated

  based on such agreements.11 Although the application of the lodestar method (hours

  reasonably spent on the case times reasonable hourly rate) to calculate fees under

  Section 406(b) was expressly rejected, a claimant's attorney may be required to

  submit a record of the hours spent representing the claimant and a statement of the

  lawyer's normal hourly billing charge for non-contingent-fee cases as aids to the

  court's evaluation of the reasonableness of the fee yielded by the fee agreement.12

  Additionally, a downward adjustment is permitted in order to prevent a “windfall”

  for the lawyer if the benefits resulting from the contingency fee are large in

  comparison to the amount of time the lawyer actually spent on the case.13 The Fifth

  Circuit has not provided an exhaustive list of factors to be considered in awarding

  attorneys’ fees under Section 406(b), but has noted that some factors include “risk

  of loss in the representation, experience of the attorney, percentage of the past-due

  benefits the fee constitutes, value of the case to a claimant, degree of difficulty, and

  whether the client consents to the requested fee.”14




  11
        Gisbrecht v. Barnhart, 535 U.S. at 897; Jeter v. Astrue, 622 F.3d 371 (5th Cir. 2010).
  12
        Gisbrecht v. Barnhart, 535 U.S. at 808.
  13
        Gisbrecht v. Barnhart, 535 U.S. at 808.
  14
        Jeter v. Astrue, 622 F.3d at 381-82.

                                                  6
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 7 of 10 PageID #: 1200




         In support of his motion, Mr. Spurlock submitted a declaration (Rec. Doc. 20-

  2) derived from his contemporaneous time records, detailing the 24.25 hours that he

  spent providing professional services to Ms. Patin regarding her judicial appeal of

  the Commissioner’s adverse ruling.

         In support of his motion, Mr. Spurlock also referred to “the contingent fee”

  (Rec. Doc. 20 at 3) and mentioned “agreeing to represent this claimant on a

  contingency in federal court” (Rec. Doc. 20 at 4). But Mr. Spurlock did not submit

  a copy of a contingency fee agreement between he and Ms. Patin. This Court located

  a “Social Security Fee Agreement” between Ms. Patin and Mr. Spurlock’s law firm

  in the record of the underlying administrative proceeding. (Rec. Doc. 7-1 at 130).

  That agreement addresses the attorneys’ fees to be paid to Mr. Spurlock’s law firm

  if a favorable decision is rendered at the administrative level and it contains a

  provision addressing EAJA fees, but it does not appear to address the amount of

  attorneys’ fees to be paid from the claimant’s award to Mr. Spurlock in the event

  that benefits are awarded following a judicial appeal of an adverse administrative

  ruling. Therefore, this Court cannot conclude that Ms. Patin consented to a twenty-

  five percent contingency fee. However, Section 406(b) fees may be awarded in the

  absence of such an agreement.15


  15
         Under the Social Security Act, “[w]henever a court renders a judgment favorable to a
  claimant under this subchapter who was represented before the court by an attorney, the court may
  determine and allow as part of its judgment a reasonable fee for such representation, not in excess
                                                  7
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 8 of 10 PageID #: 1201




         The amount requested, in combination with the $6,000 that Mr. Spurlock

  claims has been awarded for his work on Ms. Patin’s administrative proceeding,

  equals exactly twenty-five percent of his client's past-due benefits. Thus, while not

  determinative of reasonableness, the fee request does not exceed the maximum

  allowable under Section 406(b).

         Dividing the requested sum of $10,882.25 by the 24.25 hours expended by

  Mr. Spurlock yields a high effective hourly rate of $448.75 per hour. However, the

  other factors considered by this Court outweigh any windfall that might be perceived

  as resulting from this higher-than-usual effective hourly rate. Although successful

  appeals of adverse rulings are rare in Social Security disability cases, Mr. Spurlock’s

  efforts in this case resulted in the reversal of an adverse ruling and the award of a

  significant amount of past-due benefits as well as ongoing monthly disability

  benefits and Medicare coverage. This success must be balanced against the many

  unsuccessful cases that result in no compensation for a claimant’s attorney. The

  representation provided in this case was professional and competent. The fact that

  the claimant was not successful at the administrative level evidences the difficulty

  of the issues that Mr. Spurlock confronted in pursuing the case in court. Mr.



  of 25 percent of the total of the past-due benefits to which the claimant is entitled by reason of
  such judgment[.]” 42 U.S.C. § 406(b)(1)(A). See also Jackson v. Astrue, 705 F.3d 527, 531 (5th
  Cir. 2013) (“§ 406(b) fees are authorized in cases where an attorney obtains a favorable decision
  on remand”).

                                                  8
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 9 of 10 PageID #: 1202




  Spurlock’s declaration established that he has many years of experience in

  representing claimants in Social Security disability cases, and he is one of only a few

  attorneys in the area who represent Social Security claimants in federal court.

  Therefore, although Mr. Spurlock's effective hourly rate for the work performed in

  this case is high, this Court finds that the requested fee is reasonable and not

  attributable to anything other than the attorney's own work. Ms. Patin likely would

  have received no benefits had Mr. Spurlock not presented successful arguments on

  appeal. His arguments led to Ms. Patin receiving a significant amount of past-due

  benefits plus continuing monthly payments and health insurance coverage. This

  meaningful package of benefits merits fair and adequate compensation for the

  attorney. This Court has reviewed the fee application and finds that the requested

  fee award of $10,882.25 is reasonable under the circumstances and should be

  approved.

        Mr. Spurlock represented that the previously-ordered EAJA award of

  $4,243.75 will, upon receipt of the Section 406(a) and Section 406(b) fee awards, be

  refunded to Ms. Patin as required by the statute under these circumstances. (Rec.

  Doc. 20 at 2).

        Accordingly,




                                            9
Case 6:19-cv-00883-MJJ-PJH Document 23 Filed 05/13/21 Page 10 of 10 PageID #: 1203




        IT IS ORDERED that the motion (Rec. Doc. 19) is GRANTED, and the Court

  awards attorneys’ fees in the amount of $10,882.25, to be paid from the past-due

  benefits held by the Commissioner for such purposes.

        IT IS FURTHER ORDERED that, upon receipt of the Section 406(a) and

  Section 406(b) fees, Mr. Spurlock shall return to Ms. Patin the $4,243.75 in EAJA

  fees that were awarded earlier in this case.

        Signed at Lafayette, Louisiana on May 13, 2021.


                                          ____________________________________
                                          PATRICK J. HANNA
                                          UNITED STATES MAGISTRATE JUDGE




                                            10
